Citation Nr: 0433478	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for diabetes mellitus, now 
rated 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1957 and from August 1957 to May 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied a claim for an increased rating for 
service-connected diabetes mellitus, currently rated 20 
percent disabling.  The veteran appealed.  

In June 2003, a Decision Review Officer from the RO issued a 
decision that also denied the claim for an increased rating.  
The veteran and his spouse testified before the Board at a 
hearing held at the Waco RO in November 2004.  This is the 
only issue before the Board at this time. 

For the reasons set forth below, today's decision by the 
Board awards a 40 percent rating for diabetes mellitus.  In 
addition, the Board addresses the issue of entitlement to an 
increase in the 40 percent rating for diabetes mellitus in 
the REMAND portion of the decision below.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (rating decision which is issued 
subsequent to a notice of disagreement and which grants less 
than the maximum available rating does not "abrogate the 
pending appeal").  That issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by the need for daily insulin injections, dietary 
restrictions, and physical activity restrictions.

CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service connection has been established for diabetes 
mellitus, and a 20 percent rating has been in effect since 
December 13, 1998.  Service connection has also been 
established for hypertension with atherosclerosis of the 
aorta and iliac vessels.

In connection with treatment for an episode of syncope in 
December 1998, it was noted that the veteran's diet was 
restricted.  At this time, it was noted that he did not have 
any restrictions on physical activity.  

VA outpatient medical records from 2001 and 2002 reflect 
ongoing treatment for uncontrolled diabetes mellitus with 
progressively increased dosages of oral medications.  Blood 
glucose levels were found elevated, and other blood markers 
showed poor blood glucose control.  The records show non-
compliance with medications. 

On a diabetic eye retina examination in January 2002, 
retinopathy was not seen.  The examination was normal.  

In September 2002, the veteran reported having developed a 
rash and severe itch all over his body in the last month.  
The skin rash was possibly secondary to his medications.  At 
the time, the veteran did not want to start taking insulin 
injections.

The veteran filed a claim for an increased rating for his 
diabetes in September 2002.

Medical records indicate that lifestyle changes were 
discussed in October 2002, in connection with the veteran's 
history of hypertension, dyslipidemia, and diabetes.

On VA diabetes mellitus examination in November 2002, it was 
noted that the veteran had had two syncopal attacks, but 
there was no indication of their etiology.  At the time, he 
had never received insulin.  He emphatically stated that he 
had been following the prescribed diet and recommendation for 
exercise until the last few months when he was bothered by 
leg fatigue.  The examination did show a very significant 
degree of de-conditioning, but the examiner was not prepared 
to explain the condition.  The veteran reported that a recent 
VA eye examination had not found any retinopathy.  He denied 
any symptoms or signs of peripheral neuropathy in the hands 
or feet.  He had severe cyanosis and very skinny legs, feet, 
and ankles; he very likely had the expected small artery 
occlusive disease in both feet that went with "diabetic 
foot."  Pedal pulses were present in the right foot; he also 
had left posterior tibial pulses.  But the examiner could not 
identify a left dorsalis pedis pulse; a Doppler signal there 
was very faint.  Until a year ago, he had walked a mile 
regularly every day, but he had stopped walking when he 
started losing strength.  The examiner found no evidence of 
peripheral neuropathy, and he had no history of diabetic 
retinopathy or evidence of renal insufficiency.  He also had 
had recent syncopal attacks, which had not been explained.  

The examiner felt that the veteran's degree of global de-
conditioning could not simply be explained by his prior 
diagnoses of hypertension or diabetes, and he did not really 
find much evidence at all of heart disease.  The impressions 
included type II diabetes mellitus that was presently 
uncontrolled.  He also had hypertension, but this was deemed 
essential since the examiner could not really attribute it to 
diabetes.  Other impressions were uncontrolled, severe, 
constitutional dyslipidemia; peripheral arterial disease, 
left distal, anterior tibial, and possibly the right carotid, 
not adequately studied.

VA outpatient medical records from 2003 continue showing 
treatment for diabetes mellitus with increases in medications 
and references to eye problems.  He was generally consistent 
with his diet and avoided sugary foods and white bread; his 
blood sugar levels were generally elevated.  

In January 2003, he reported a generalized skin rash all over 
his body that had been present for four to five months.  
Allergic dermatitis needed to be ruled out.  He appeared to 
think that he needed insulin to relieve the skin rash.    

In February 2003, he started taking insulin injections for 
his diabetes.  In February 2003, he also fell down on ice.  
In April 2003, he reported blurry vision, occasional thirst, 
and increased urination.  

In May 2003, he reported leg weakness; he also had poorly 
controlled diabetes mellitus, but the cause of the weakness 
was questionable spinal stenosis.  

The veteran wrote in a June 2003 substantive appeal that he 
took insulin shots twice daily and that he had restricted his 
diet and stopped performing many activities due to the 
progression of his diabetes.  He noted many episodes of 
falling down and blacking out, as well diminished strength.  
He wrote that he was issued a handicapped-parking permit due 
to diabetes and weakness.  

In August 2003, his logbook showed blood glucose levels in 
the range of 170 to the 240s.  He had no signs or symptoms of 
hypoglycemia.  He had a low sugar diet and ate more 
vegetables.  He occasionally did some weights with his upper 
body.  The examiner indicated that his diabetes was not 
controlled; he increased the amount of insulin injections, 
and he encouraged the veteran to eat a low sugar diet and to 
continue exercising.  

In September 2003, it was noted that he was getting little 
exercise, but that was because of degenerative joint disease.

On VA diabetes mellitus examination in February 2004, it was 
noted that the veteran had been on oral hypoglycemic 
medications for years; he recently had started taking 
insulin, which produced reactions such as sweating, 
especially at night.  He had also fallen down during 
hypoglycemic episodes.  He also had sciatic neuropathy in the 
right leg.  This was indicated to not be diabetic neuropathy 
at this time.  Lumbar myelograms had shown that a pinched 
lumbar nerve was causing the sciatic neuropathy.  He also had 
a very slight suggestion of diabetic neuropathy in the right 
foot, but this was very minimal and almost negligible.  He 
did not have any claudication or evidence of peripheral 
vascular disease.  An annual eye examination apparently had 
shown no diabetic change.  He did not have any diabetes-
related kidney damage.  There was no evidence of coronary 
disease.  

Examination revealed a limp on the right leg due to the 
sciatic neuropathy.  Blood pressure was at 120/78 and 124/80; 
the pulse was 72.  He had positive findings of sciatic 
neuropathy and neuritis in his right leg, with positive leg 
raising signs and positive Lasegue sign, but without real 
definite evidence of diabetic neuropathy.  The impressions 
were diabetes mellitus type II, with exposure to Agent 
Orange, without peripheral neuropathy in his hands and feet 
except for neuropathy from a ruptured disc in his spine and 
right leg.  He also had essential hypertension that was well 
controlled at the time and most likely related to his 
diabetes.  

Blood tests showed a high glucose reading of 139 mg/dL, out 
of a normal range of 70 to 105 mg/dL; another blood 
measurement (HGB A1C) was indicative of poor blood glucose 
control.

In an April 2004 letter, the veteran's spouse described 
symptoms such as eye problems.

The veteran and his spouse testified before the Board at a 
November 2004 hearing held at the Waco RO that he was 
receiving treatment for his diabetes every six months through 
the VA; the treatment included insulin injections.  Current 
problems included problems with the legs, with tingling, 
discoloration, and spasms down to the ankles.  He described 
weakness or giving way of his legs, with resulting falls.  
When he would develop low blood sugar, he would almost pass 
out.  He also reported having noticed eye problems.  In early 
2003, a "specialist" had told him that his leg problems, 
including a rash, were related to his diabetes.  He also 
reported that one treating doctor had told him to walk while 
another such doctor had told him not to walk.  He also 
indicated that he watched his diet, avoiding sweets and 
alcohol.    

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107 (West 
2002), was signed into law.  This enhanced the notification 
and assistance duties of the VA to claimants.  Recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
November 2002, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing and content of the initial 
VCAA notice to the veteran was harmless because of the 
extensive, thorough, and informative notices provided to him 
throughout the adjudication of this claim.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in October 2002; a statement of the case in 
June 2003; and supplemental statements of the case in July 
2003, September 2003, and March 2004.  The correspondence and 
adjudicative documents also discussed specific evidence and 
the particular legal requirements applicable to the veteran's 
claim.  Taken together, all of these documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  Thus, through discussions in correspondence, the 
rating decision, the statement of the case, and the 
supplemental statements of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  All pertinent, 
identified medical records have been obtained, and all 
necessary VA examinations (for purposes of this part of the 
decision) have been conducted.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA with regard to this particular 
aspect of the claim for an increased rating.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied for purposes of this part of the decision.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board 
will now address the merits of the veteran's claim for an 
increased rating for diabetes mellitus, now rated 20 percent.

B.  Merits

The veteran's service-connected diabetes mellitus has been 
rated 20 percent disabling since December 1998.  The veteran 
seeks a 100 percent rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The criteria for evaluating diabetes mellitus for VA 
compensation purposes were revised in 1996, but since the 
veteran filed this particular claim for an increased rating 
in September 2002, only the post-1996 criteria apply.  See 61 
Fed. Reg. 20,440 (May 7, 1996) (revising the criteria for 
evaluating endocrine system disabilities, effective June 6, 
1996).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2004).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2004).

In this case, the evidence shows a clearly deteriorating case 
of type II diabetes mellitus.  The veteran had a long history 
of diabetes mellitus for many years, which was regulated with 
oral medications and restrictions on diet.  However, VA 
medical records from 2002 onwards show that his diabetes is 
uncontrolled or poorly controlled.  Also, beginning in early 
2003, he was prescribed insulin injections, and the dosages 
have been increased periodically since then.  He also has 
been found to have very minimal, albeit almost negligible, 
diabetic neuropathy in his right foot, even though he has a 
much more significant problem with non-diabetic sciatic 
neuropathy that is associated with a lumbar spine condition 
(the examiner reports are not clear on this point).  Also 
taking into consideration the testimony of the veteran and 
his spouse at their November 2004 hearing before the Board, 
the Board concludes that the veteran's diabetes mellitus 
requires insulin, diet restrictions, and physical activity 
restrictions.  While there are some indications that he has 
been counseled to exercise, other indications suggest that he 
has been counseled in lifestyle changes, and the veteran 
personally described physical activity restrictions.  
Accordingly, upon consideration of the "benefit-of-the-
doubt" rule, the Board concludes that the veteran's service-
connected diabetes mellitus warrants a 40 percent rating 
under DC 7913.

The Board notes that it will be addressing the claim for a 
rating even higher than 40 percent for diabetes mellitus in 
the REMAND portion of this decision below.


ORDER

A 40 percent rating for diabetes mellitus is granted.


REMAND

The veteran's appeal is not fully satisfied by the award of a 
40 percent rating for diabetes mellitus.  He has specifically 
expressed a desire to obtain a 100 percent rating for 
diabetes mellitus, and thus, the award of a 40 percent rating 
does not abrogate his appeal.  See AB, 6 Vet. App. at 38.  

As discussed above, the evidence already of record is now 
sufficient to award the veteran a 40 percent rating for his 
service-connected diabetes mellitus.  However, there is also 
evidence that his condition is worsening and that it may 
involve additional complications.  In the interest of 
assisting the veteran fully with his claim, the Board will 
remand the claim in order to obtain any additional medical 
records and to obtain an additional, thorough, more recent VA 
examination to assess his diabetes mellitus.

As noted above, a 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R.  § 4.119, 
Diagnostic Code 7913 (2004).

Specifically, the veteran has complained of two sets of 
symptoms that may or may not be actual complications of 
diabetes mellitus.  First, he has referred to eye problems; 
his last eye examination, which found no evidence of diabetic 
retinopathy, was conducted several years ago.  A more recent 
VA examination is in order in light of indications that his 
condition may have worsened. 

Second, he has described leg problems and weakness, 
accompanied by falls.  Most of the medical evidence appears 
to attribute the leg problems to sciatic neuropathy from a 
ruptured disc in the lumbar spine, which is not a service-
connected disability.  However, the veteran has also been 
found to have very minimal, "almost negligible" diabetic 
neuropathy in the right foot.  On remand, the examiner should 
determine the nature and severity of this diabetic 
neuropathy, and the RO should apply all relevant diagnostic 
criteria.

The Board notes that the record discloses that the veteran 
has sometimes expressed some hostility toward examiners who 
have attempted to evaluate his disabilities.  The Board 
reminds the veteran that the duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In order to 
facilitate the accurate evaluation of his service-connected 
diabetes mellitus, the veteran should cooperate with all 
examiners by providing all requested evidence regarding 
symptoms and severity.

The Board also notes that the veteran has hypertension, which 
has been clinically associated with his diabetes mellitus.  
However, service connection is in effect for that disability 
separately.

Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, D.C., for the following actions:

1.  The RO should obtain all additional, 
relevant VA medical records pertaining 
to treatment for the veteran's diabetes 
mellitus and any complications from 2003 
to the present.

2.  The RO should then have the veteran 
undergo VA examination to determine the 
severity of his diabetes mellitus and 
all diabetic complications.  The claims 
folder should be provided to and 
reviewed by the examiner.  All findings 
necessary for rating diabetes and 
complications should be set forth in 
detail.  In particular, the examiner 
should discuss what, if any, diabetic 
complications involving the eyes and 
diabetic neuropathy of the feet or 
extremities are present (if any).  The 
examiner is asked to be a specific as 
possible.  

3.  Thereafter, the RO should adjudicate 
the claim for an increase in the 40 
percent rating now assigned for service-
connected diabetes mellitus.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  The case should thereafter be 
returned to the Board for further 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



